Citation Nr: 1707798	
Decision Date: 03/15/17    Archive Date: 03/21/17

DOCKET NO.  12-33 432A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to a higher initial rating for a lumbosacral strain with disc space narrowing, rated as 10 percent disabling prior to March 2, 2015 and 20 percent disabling thereafter. 

2.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity. 

3.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from October 2003 to November 2011.  This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2012 and May 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In October 2014, the Board denied the claim for an increased initial rating for a low back disability.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).   In November 2015, the Court granted a Joint Motion for Remand (JMR) filed by the parties, vacating and remanding the portion of the October 2014 decision denying the claim for an increased rating for the low back.  The appeal returned to the Board in February 2016 and the claim for an increased initial rating for a low back disability was remanded for additional development along with the claims for increased initial ratings for radiculopathy of the bilateral lower extremities.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay in this case, but finds that a remand is required to conduct an additional VA examination in light of the Court's recent decision in Correia v. McDonald, 28 Vet. App. 158 (2016).  The Court held that 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if appropriate, with range of motion measurements of an opposite undamaged joint.  The Veteran's low back was most recently examined by VA in May 2015, but unfortunately, the examination report does not meet the specifications of Correia.  The examination reports contain range of motion testing for what is presumably active motion, but not in passive motion, weight-bearing, and nonweight-bearing.  An additional examination is therefore necessary under 38 C.F.R. § 3.159 (c)(4) to ensure compliance with the decision in Correia.  

Additionally, the Board finds that the case must be returned to the Director of Compensation and Pension Service or the Under Secretary for Benefits (Director) for an additional decision regarding whether an extraschedular rating is warranted for the disabilities on appeal.  In its February 2016 remand, the Board ordered that the case should be submitted to the Director for consideration of an extraschedular rating for the service-connected back disability and associated radiculopathy.  The Director issued a decision in August 2016, but the decision does not specifically discuss whether an extraschedular rating is warranted for the Veteran's service-connected radiculopathy of the lower extremities; instead, the Director's opinion only addresses the symptomatology associated with the low back disability.  While radiculopathy is mentioned in the review of the April 2013 and May 2015 VA examinations, the Director did not consider whether an extraschedular rating was warranted for the impairment associated with the radiculopathy of the lower extremities.  A remand is therefore necessary to ensure compliance with the Board's February 2016 remand.  See Stegall v. West, 11 Vet. App 268 (1998) (Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also Kuppamala v. McDonald, 27 Vet. App. 447, 456-57 (2015) (The Director's extraschedular decision is one of fact, not one of opinion, discretion, or policy, and is reviewable by the Board on a de novo basis). 

Accordingly, the case is REMANDED for the following action:
.
1.  Schedule the Veteran for a VA examination to determine the current severity of the service-connected thoracolumbar spine disability.  The claims file must be made available to and reviewed by the examiner.
The examination must include range of motion studies of the thoracolumbar spine.  In reporting the range of motion findings, the examiner must comment on the extent of any painful motion, functional loss due to pain, weakness, excess fatigability, and additional disability during flare-ups.  The thoracolumbar spine must be tested for pain on both active and passive range of motion with weight bearing and nonweight bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016).

The examiner should further address whether there is ankylosis of the thoracolumbar spine.  The examiner should discuss whether the Veteran's disability has resulted in doctor-prescribed bed rest; if so, the examiner should address the frequency and duration of such bed rest in the past 12 months.

The examiner should also identify any evidence of neurological disorders, including the service-connected radiculopathy of the lower extremities.  Any sensory or motor impairment in the extremities due to service-connected disability should be identified.  The examiner should provide an opinion with respect to any symptoms due to nerve root impingement as to whether they are mild, moderate, moderately severe, or severe.  

The complete bases for all medical opinions must be provided.

2.  Then, re-submit this case to the Director of Compensation and Pension Service or the Under Secretary for Benefits for consideration of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) for the service-connected low back disability and associated radiculopathy.  

3.  Readjudicate the claims on appeal.  If the benefits sought are not fully granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative before returning the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




